Citation Nr: 1420322	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  06-12 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected disabilities.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran had a period of honorable service from October 1978 to October 1982, and dishonorable service from October 1982 to February 1985.  In September 2009, he testified before a Veterans Law Judge (VLJ).  A transcript of this hearing has been added to the claims folder.  

In November 2011, these issues were remanded by the Board for additional development.  Also remanded was the issue of entitlement to service connection for a left knee disorder.  In September 2012, service connection was granted for the left knee.  Therefore, that issue is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VLJ who conducts a hearing must participate in any decision made on that appeal.  38 C.F.R. § 20.707 (2013).  The VLJ who conducted the September 2009 hearing is no longer with the Board.  As a result, the Veteran was offered, and subsequently accepted, a hearing before a current VLJ.  Specifically, he requested a video conference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the RO before a VLJ.  He and his representative should be afforded appropriate notice of the time, date and location of his hearing.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

